           Case 3:20-cv-03005-RS Document 237 Filed 04/09/21 Page 1 of 7




 1   HUBERT T. LEE (NY Bar No. 4992145)
     hubert.lee@usdoj.gov
 2   PHILLIP R. DUPRÉ (DC Bar No. 1004746)
 3   phillip.r.dupre@usdoj.gov
     Environmental Defense Section
 4   Environment & Natural Resources Division
     U.S. Department of Justice
 5   4 Constitution Square
 6   150 M Street, NE
     Washington, DC 20002
 7   Telephone (202) 514-1806
     Facsimile (202) 514-8865
 8
 9   Attorneys for Defendants

10                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12
     STATE OF CALIFORNIA, et al.,
13                                                      Case No. 3:20-cv-03005-RS

14                         Plaintiffs,
                                                        DEFENDANTS’ MOTION TO
15                  v.                                  CONTINUE STAY

16   MICHAEL REGAN1, as the Administrator of            Action Filed:       May 1, 2020
17   the United States Environmental Protection
     Agency, et al.,
18
                           Defendants,
19
20                  and

21   STATE OF GEORGIA, et al.,
22                        Defendant-Intervenors.
23
24
     ///
25
     ///
26
27
     1
28    Pursuant to Fed. R. Civ. P. 25(d), Michael Regan is automatically substituted in place of
     Andrew Wheeler.
                                                                        DEFS.’ MOT. TO CONTINUE STAY
                                                                               CASE NO. 3:20-cv-03005-RS
                                                    1
           Case 3:20-cv-03005-RS Document 237 Filed 04/09/21 Page 2 of 7




 1           Pursuant to Local Rules 6-3 and 7-1, Defendants United States Environmental
 2   Protection Agency (“EPA”), EPA Administrator Michael Regan, United States Army Corps of
 3   Engineers, and Acting Assistant Secretary of the Army for Civil Works Mr. Taylor N. Ferrell
 4   (“Defendants” or “Agencies”)2 respectfully move to extend the existing stay by 60 days and
 5   move for an enlargement of time to extend all existing litigation deadlines by 75 days. While
 6   Plaintiffs3 do not oppose the Agencies’ request for an extension of the stay, Intervenor-
 7   Defendants4 plan to oppose.
 8           On February 17, 2021, this Court granted the Agencies’ opposed motion to stay this
 9   proceeding by 60 days and to continue existing litigation deadlines by 75 days. Dkt. No. 229.
10   The Court found that the Agencies had provided good cause warranting a short-term stay in the
11   proceeding and noted that “[b]ecause the challenged rule remains [in] effect, there is no undue
12   prejudice to the Intervening States” arising from a stay in this proceeding. Id. at 1. The Court
13   further provided that the order granting the 60-day stay is “without prejudice to the right of any
14   party to seek a further stay.” Id. at 2.
15           Here, there continues to be good cause for the Agencies’ request. A short extension of
16   the ongoing stay will allow the Agencies additional time to complete their review of the
17   challenged rule at issue in this litigation. And as the Court previously observed, an extension in
18   the stay would not prejudice Intervenor-Defendants. Accordingly, the Agencies’ request should
19   be granted.
20
     2
21    EPA Administrator Michael Regan is automatically substituted for Andrew Wheeler, and
     Taylor N. Ferrell is automatically substituted for R.D. James, pursuant to Rule 25(d) of the
22   Federal Rules of Civil Procedure.
23   3
      Plaintiffs are the States of California, New York, Connecticut, Illinois, Maine, Maryland,
24   Michigan, New Jersey, New Mexico, North Carolina, Oregon, Rhode Island, Vermont,
     Washington and Wisconsin, the Commonwealths of Massachusetts and Virginia, the North
25   Carolina Department of Environmental Quality, the District of Columbia, and the City of New
     York.
26
     4
      Intervenor-Defendants are the States of Georgia, West Virginia, Alabama, Alaska, Arkansas,
27
     Idaho, Indiana, Kansas, Kentucky, Louisiana, Mississippi, Missouri, Montana, Nebraska,
28   North Dakota, Ohio, Oklahoma, South Carolina, South Dakota, Tennessee, Texas, Utah, and
     Wyoming.
                                                                      DEFS.’ MOT. TO CONTINUE STAY
                                                                             CASE NO. 3:20-cv-03005-RS
                                                     2
           Case 3:20-cv-03005-RS Document 237 Filed 04/09/21 Page 3 of 7




 1
 2   I.     There Is Good Cause to Extend All Deadlines and to Stay the Litigation.
 3          The Agencies have good reasons for this request. Requests for extensions of time made
 4   before the applicable deadline has passed should “normally . . . be granted in the absence of
 5   bad faith on the part of the party seeking relief or prejudice to the adverse party.” Ahanchian v.
 6   Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010) (quoting 4B Charles Alan Wright &
 7   Arthur R. Miller, Federal Practice and Procedure § 1165 (3d ed. 2004)). So long as the
 8   requesting party can show “good cause,” the Court has wide discretion in granting a request for
 9   an enlargement of time. See Fed. R. Civ. P. 6(b)(1); see also Ahanchian, 624 F.3d at 1259
10   (“‘Good cause’ is a non-rigorous standard that has been construed broadly across procedural
11   and statutory contexts.”). Furthermore, a district court “has broad discretion to stay
12   proceedings as an incident to its power to control its own docket.” Clinton v. Jones, 520 U.S.
13   681, 683 (1997).
14          Here, the Agencies can show good cause for their request for a 60-day extension of the
15   stay and a 75-day continuance of the existing litigation deadlines. As noted in the Agencies’
16   initial stay motion, the Agencies are reviewing a number of regulations promulgated in the last
17   four years, including the Navigable Waters Protection Rule (“NWPR”), 85 Fed. Reg. 22,250
18   (Apr. 21, 2020), which is the regulation at issue in this proceeding. Dkt. No. 221 at 2-3. Indeed,
19   this Court, on February 17, 2021, granted the Agencies’ first request to stay the proceeding by
20   60 days, finding that the review of the NWPR was good cause warranting a stay in this
21   proceeding. See Dkt. No. 229.
22          While the Agencies’ review of the Rule is still ongoing, there have since been
23   additional developments that have advanced the review of the Rule. The new Administrator of
24   the EPA, Michael Regan, was just recently sworn in on March 10, 2021. 167 Cong. Rec.
25   S1456 (daily ed. Mar. 10, 2021). The new Administrator and his staff have since been briefed
26   on the Rule, and the new administration is currently weighing its options regarding the Rule.
27   See Declaration of Hubert T. Lee (“Lee Decl.”) at ¶ 2. The Agencies ask for a brief extension
28   of the stay to allow time for the new Administrator to consider options and make an informed

                                                                      DEFS.’ MOT. TO CONTINUE STAY
                                                                             CASE NO. 3:20-cv-03005-RS
                                                     3
            Case 3:20-cv-03005-RS Document 237 Filed 04/09/21 Page 4 of 7




 1   decision regarding which direction it will take with respect to the Rule. See FCC v. Fox
 2   Television Stations, Inc., 556 U.S. 502, 515 (2009) (holding Agencies have inherent authority
 3   to review past decisions and to revise, replace, or repeal a decision to the extent permitted by
 4   law and supported by a reasoned explanation).
 5           Accordingly, the Agencies respectfully request that the Court extend the stay by at least
 6   60 days and continue the existing calendared deadlines by 75 days to give appropriate officials
 7   time to review the rule and determine whether the NWPR should be maintained, modified, or
 8   otherwise reconsidered.
 9   II.     The Agencies Have Made Ample Effort to Attain a Stipulation for Their Request.
10           In accordance with Local Rule 6-3, the Agencies have made every effort to attain a
11   stipulation to extend the stay by 60 days. On April 2, 2021, the Agencies’ counsel emailed
12   Plaintiffs’ and Defendant-Intervenors’ counsel asking for their consent regarding a continuance
13   of the stay for another 60 days. See Lee Decl. at ¶ 3. On April 5, 2021, the Intervenor-States
14   responded via email stating that they would oppose a continuance of the stay for the reasons set
15   out in their opposition to the original stay request. Id. at ¶ 4. On April 5, 2021, Plaintiffs and
16   the Agencies held a telephone call where the Plaintiffs indicated that they would not oppose the
17   request for a stay. Id. at ¶ 5. Plaintiffs confirmed their position via email on April 6, 2021. Id.
18   III.    The Parties Would Be Prejudiced if the Agencies’ Request Was Not Granted.
19           The Agencies and the Parties would be prejudiced if the Agencies’ request was not
20   granted. As explained above, the Agencies have been directed to review the NWPR. Executive
21   Order 13990 requires that the Agencies review the NWPR to ensure that it meets various goals
22   and objectives set forth in the Executive Order. 86 Fed. Reg. at 7037. Indeed, this review
23   process has advanced, where the new Administrator has been briefed on the Rule and the
24   Agencies have begun to meaningfully consider their options regarding the Rule. Lee Decl. at ¶
25   2. Requiring the Parties to continue litigating this suit during this ongoing decision-making
26   may thus result in an inefficient use of party and judicial resources. In particular, the Court and
27   the Parties would be prejudiced if they were required to expend resources litigating a rule that
28   the Agencies may ultimately revise. In light of the advancing and ongoing review process,

                                                                        DEFS.’ MOT. TO CONTINUE STAY
                                                                               CASE NO. 3:20-cv-03005-RS
                                                       4
           Case 3:20-cv-03005-RS Document 237 Filed 04/09/21 Page 5 of 7




 1   allowing for a short 60-day extension of the existing stay period would be the most efficient
 2   path forward in this litigation.
 3           Moreover, as the Court previously noted, the Intervenor-Defendants are not prejudiced
 4   by staying this litigation. See Dkt. No. 229 at 1. In granting the Agencies’ first motion for a
 5   stay, the Court noted that “[b]ecause the challenged rule remains [in] effect, there is no undue
 6   prejudice to the Intervening States.” Id. Indeed, this continues to be the case, where the NWPR
 7   is in effect and has even been reinstated in the one state where it was preliminarily enjoined
 8   (Colorado). See State of Colorado v. U.S. Env’t Prot. Agency, 989 F.3d 874, 890 (10th Cir.
 9   2021) (reversing district court’s preliminary injunction order that stayed the effective date of
10   the NWPR in the state of Colorado).
11           Additionally, a number of other courts have considered and granted stays/continuances
12   of existing deadlines in other proceedings across the country involving the NWPR in light of
13   the Agencies’ ongoing review of the Rule.5 Granting the Agencies’ proposed 60-day extension
14   of the stay period to account for the Agencies’ review of the Rule would simply be in line with
15   the various stays and extensions granted in other suits involving the NWPR.
16   ///
17
18
     5
19    See, e.g., Envtl. Integrity Project v. Wheeler, No. 1:20-cv-01734, Dkt. No. 27 (D.D.C. Jan.
     28, 2021) (court ordered the case stayed indefinitely); Conservation Law Found. v. EPA, No.
20   1:20-cv-10820, Dkt. No. 99 (D. Mass. Feb. 10, 2021) (court granted consent motion to extend
     deadline for reply brief to May 10, 2021); Chesapeake Bay Found., Inc. v. Wheeler, No. 20-cv-
21
     1063, Dkt. No. 48 (D. Md. Feb. 2, 2021) (court ordered case held in abeyance through July 29,
22   2021); Navajo Nation v. Wheeler, No. 2:20-cv-602, Dkt. No. 29 (D.N.M. Mar. 17, 2021) (court
     granted joint motion to extend all deadlines by 30 days); New Mexico Cattle Growers’ Ass’n v.
23   EPA, No. 1:19-cv-00988, Dkt. No. 59 (D.N.M. Feb. 10, 2021) (court ordered case held in
     abeyance until May 1, 2021); Murray v. Wheeler, No. 1:19-cv-1498, Dkt. No. 42 (N.D.N.Y.
24
     Feb. 2, 2021) (case held in abeyance until August 2, 2021); Puget Soundkeeper All. v. EPA,
25   No. 2:20-cv-00950, Dkt. No. 47 (W.D. Wash. Feb. 8, 2021) (court ordered case stayed through
     May 1, 2021); Oregon Cattlemen’s Ass’n v. EPA, No. 3:19-cv-00564, Dkt. No. 113 (D. Or.
26   Feb. 2, 2021) (court ordered case stayed through June 2, 2021); Navajo Nation v. Wheeler, No.
     2:20-cv-602, Dkt. No. 29 (D.N.M. Mar. 17, 2021) (extending briefing schedule by 45 days);
27
     Colorado v. EPA, No. 20-cv-01461, Dkt. No. 96 (D. Colo. Mar. 11, 2021) (extending briefing
28   schedule by 45 days); and Washington Cattlemen’s Ass’n v. EPA, No. 2:19-cv-569, Dkt. No.
     95 (W.D. Wash. Feb. 8, 2021) (court ordered case stayed through May 1, 2021).
                                                                      DEFS.’ MOT. TO CONTINUE STAY
                                                                             CASE NO. 3:20-cv-03005-RS
                                                      5
             Case 3:20-cv-03005-RS Document 237 Filed 04/09/21 Page 6 of 7




 1   IV.      The Parties Have Only Asked For One Other Stay/Substantive Modification to the
 2   Existing Scheduling Order.
 3            The Parties have only asked for one other stay/extension of litigation deadlines. See
 4   Dkt. No. 221. And, the Court granted the Agencies’ previous request to stay the proceeding by
 5   60 days (and to extend all litigation deadlines by 75 days). Dkt. No. 229. Given the recent
 6   developments in the Agencies’ review of the NWPR, where the new Administrator is now
 7   sworn in and has been briefed on the Rule, the Agencies respectfully request that the stay be
 8   extended another 60 days, with a corresponding 75-day extension of existing litigation
 9   deadlines.
10   V.       Conclusion
11            In conclusion, the Agencies have shown good cause for their request for a continuance
12   in the stay period and extension of litigation deadlines. The Agencies respectfully request the
13   following modification to the Court’s prior order re-setting litigation deadlines (Dkt. No. 229):
14        The above-captioned proceeding is further stayed an additional 60 days (i.e., until June 17,
15         2021).
16        Amicus briefs will be due 14 days after the stay is lifted.
17        Plaintiffs’ Reply brief is due August 16, 2021.
18        The Agencies/Defendant-Intervenors’ Reply brief is due October 4, 2021.
19        The hearing date is to be rescheduled for some time after November 3, 2021 (for a date to
20         be scheduled by the Court).
21        The case management conference is to be rescheduled for December 16, 2021.
22        The Court’s order would be without prejudice to the right of any party to seek a further stay
23         at the end of the stay. All parties would also retain the right to move this Court to lift the
24         stay prior to the end of the abeyance period if circumstances warrant resuming litigation.
25   ///
26   ///
27
28

                                                                          DEFS.’ MOT. TO CONTINUE STAY
                                                                                 CASE NO. 3:20-cv-03005-RS
                                                         6
          Case 3:20-cv-03005-RS Document 237 Filed 04/09/21 Page 7 of 7




 1   Dated: April 9, 2021            Respectfully submitted,
 2                                      /s/Hubert T. Lee
 3                                      HUBERT T. LEE (NY Bar No. 4992145)
                                        PHILLIP R. DUPRÉ (D.C. Bar No. 1004746)
 4                                      U.S. Department of Justice
                                        150 M Street, NE Suite 4.1116
 5                                      Washington, D. C. 20002
 6                                      Hubert.lee@usdoj.gov
                                        Phillip.r.dupre@usdoj.gov
 7                                      Telephone (202) 514-1806 (Lee)
                                        Telephone (202) 616-7501 (Dupré)
 8
                                        Facsimile (202) 514-8865
 9
                                        Counsel for Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          DEFS.’ MOT. TO CONTINUE STAY
                                                                 CASE NO. 3:20-cv-03005-RS
                                          7
